Title: From Abigail Smith Adams to Harriet Welsh, 8 February 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Quincy Feb’ry 8th 1815

Your Theological queries, you must consult with your Learned minister. I am not able to solve them. there is certainly a difference in the two tables, in the new Testament. I do not recollect but one reference to the ten Commandments That is in the tenth chapter of Luke, when the Lawyer consulted our Saviour, asking what he Should do to Inherit Eternal Life verse 26 & 27 & 28th He said unto him what is written in the Law? how readest Thou? and he answering said, Thou shalt Love the Lord thy God with all thy Heart, with all thy Soul and with all thy Strength & with all thy mind, and thy Neighbour as thy Self.— And he said unto him, thou hast answered right. this do and thou Shalt Live. Then follows that beautifull explanation of who is thy Neighbour. This I call true Religion the love of God, and our Neighbour, in the enlarged sence of our Saviour, not confined to Country Nation or party,  altho as pope expresses it, “Friend, Country first, and then all humane Race”
ought I to desend from these lofty and solemn topicks to the trifling concerns of Ribbons & tapes pins and bobkins? I will not, but our Country, that demands our sympathy, and we may feel for that, as for our Neighbour, I am fearfull some disaster has befallen the expected vessel with dispatches from our Ministers, or Lord Liverpool has been so  at the publication of the Dispatches, which have disclosed to the Nation terms proposed by the ministery, which were never contemplated by them, that they may have refused to let a vessel come, during the negotiation, yet that is contrary to the usage of all civilized Nations.
upon the Head of that Nation, be all the Blood which is Shed; in concequence of their wicked shufling, and delay. I beleive the publication of the dispatches have produced the petitions from the manufactors of peace.
I trouble for Orleans. the British will push to extremity there.
I inclose you a Letter, which you will return when read. I have concluded to take the whole of it in a Religious point of view, and as Such have replied to it.
I had one yesterday from Abbe. a very good one, not quite so much of the Spirit, as the one I inclose
I have a good my to Send them Murrys works.
adieu your affectionatly
A A—I never coppy to you—
